PER CURIAM.
Because the petition for certiorari suggested potential jurisdiction we issued the writ and the matter has been heard on the question of jurisdiction as well as on the merits.
A careful study of the supporting record in the light of the well-prepared and illumi*2nating briefs leads us to the conclusion that the decision of the Court of Appeal does not collide with a prior decision of this Court on the same point of law. Article V, Section 4, Florida Constitution, F. S.A.
Finding as we do that there is no point of conflict between the decision submitted for review and any prior decision of this Court on the same point of law, the writ must be and it is hereby discharged.
It is so ordered.
TERRELL, Acting C. J., and HOBSON, ROBERTS, DREW and THORNAL, JJ. concur.